328 S.W.3d 815 (2010)
James CLARK, Appellant,
v.
Dave SCHREIMANN, et al., Respondent.
No. WD 72497.
Missouri Court of Appeals, Western District.
December 30, 2010.
James R. Clark, appellant pro se.
Caroline M. Coulter and Stephen D. Hawke, Jefferson City, MO, for respondent.
Before Division Three: ALOK AHUJA, Presiding Judge, VICTOR C. HOWARD, Judge and CYNTHIA L. MARTIN, Judge.

ORDER
PER CURIAM:
James Clark appeals from the trial court's judgment declaring that Clark is not ineligible for parole, but declining to calculate Clark's eligibility date for parole. Clark contends that "the trial court erred in entering summary judgment in favor of the Respondents because Respondents violated *816 section 217.690.4 and section 558.019 in calculating the minimum prison term" that Clark must serve before he is eligible for parole consideration. Because the trial court afforded Clark the relief he requested in his petition for declaratory judgment, we affirm. Rule 84.16(b).